 


 HR 777 ENR: Debbie Smith Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 777 
 
AN ACT 
To reauthorize programs authorized under the Debbie Smith Act of 2004. 
 
 
1.Short titleThis Act may be cited as the Debbie Smith Reauthorization Act of 2019. 2.ReauthorizationSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended— 
(1)in subsection (a)— (A)in paragraph (2), by striking including and inserting prioritizing, to the extent practicable consistent with public safety considerations; and  
(B)in paragraph (8), by striking including and inserting in particular,;  (2)in subsection (b)— 
(A)in paragraph (6), by striking and at the end;  (B)in paragraph (7), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following:  (8)provide assurances that the DNA section of the laboratory to be used to conduct DNA analyses has a written policy that prioritizes the analysis of, to the extent practicable consistent with public safety considerations, samples from homicides and sexual assaults.;   
(3)in subsection (c)(3)— (A)in subparagraph (B), by striking 2014 through 2019 and inserting 2019 through 2024; and 
(B)in subparagraph (C), by striking 2014 through 2019 and inserting 2019 through 2024; and (4)in subsection (j), by striking 2015 through 2019 and inserting 2019 through 2024. 
3.Training and educationSection 303(b) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40722(b)) is amended by striking 2015 through 2019 and inserting 2019 through 2024. 4.Sexual assault forensic exam grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2019 through 2024. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
